Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lebel et al (US 2017/0216439 A1) constitutes the prior art that is closest to the invention. It differs therefrom in that the instantly recited isopropyl alcohol is combined with caprylcaproyl polyoxyl-8-glyceride (labrasol) and/or diethylene glycol monoethyl ether (transcutol) in specific proportions. The application (Applicant’s arguments and Affidavit, both dated 09/22/2020) demonstrates that the addition of labrasol and/or of transcutol improves the cerumenolytic effect of isopropanol. 
Moreover, no available prior document mentions any potentiating cerumenolytic effect for caprylcaproyl polyoxyl-8 glyceride or for diethylene glycol monoethyl ether. Thus, a person skilled in the art seeking to improve the cerumenolytic effect of isopropanol, would have no reason to combine it with caprylcaproyl polyoxyl-8 glyceride and/or diethylene glycol monoethyl ether.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.